 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8        SAMUEL K. MCDONOUGH,

 9                                Plaintiff,                  CASE NO. C19-1248-RAJ-BAT

10            v.                                              ORDER DENYING MOTION FOR
                                                              COUNSEL (DKT. 7)
11        ROBIN SMITH, ET AL.,,

12                                Defendant.

13           Plaintiff is confined in the Monroe Correctional Complex and moves the Court to appoint
14   counsel and a federal investigator to represent him and develop facts in this civil rights case. Dkt.
15   7. Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141 F.3d
16   927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants under 28
17   U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections Corp.
18   of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining whether “exceptional
19   circumstances” exist, the Court considers “the likelihood of success on the merits as well as the
20   ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
21   involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
22           Plaintiff provides no explanation as to why there are exceptional circumstances justifying
23   appointment of counsel. The Court assumes plaintiff is indigent and lacks legal training but these


     ORDER DENYING MOTION FOR
     COUNSEL (Dkt. 7) - 1
 1   are not exceptional circumstances. Rather they are circumstances applicable to virtually all pro

 2   se prisoner plaintiffs. Appointment of counsel is thus presently not justified, and the Court

 3   ORDERS:

 4          (1)     The motion for appointment counsel, Dkt. 7, is DENIED.

 5          (2)     The Clerk shall provide a copy of this Order to plaintiff.

 6          DATED this 4th day of September, 2019.

 7

 8                                                            A
                                                           BRIAN A. TSUCHIDA
 9                                                         United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR
     COUNSEL (Dkt. 7) - 2
